


110 HR 6209 IH: Commercial Advertisement Loudness

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6209
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Ms. Eshoo introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  prescribe a standard to preclude commercials from being broadcast at louder
		  volumes than the program material they accompany.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Advertisement Loudness
			 Mitigation Act.
		2.Rulemaking on
			 loud commercials required
			(a)Regulation
			 RequiredWithin one year
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall prescribe pursuant to the Communications Act of 1934 (47 U.S.C. 151 et
			 seq.) a regulation that provides, in connection with any video programming that
			 is broadcast or that is distributed by any multichannel video programming
			 distributor, that—
				(1)advertisements
			 accompanying such video programming shall not be excessively noisy or strident;
				(2)such advertisements
			 shall not be presented at modulation levels substantially higher than the
			 program material that such advertisements accompany; and
				(3)the average
			 maximum loudness of such advertisements shall not be substantially higher than
			 the average maximum loudness of the program material that such advertisements
			 accompany.
				(b)DefinitionsFor purposes of this section, the terms
			 video programming and multichannel video programming
			 distributor have the meanings given such terms in section 602 of
			 Communications Act of 1934 (47 U.S.C. 522).
			
